DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This first action on the merits is in response to the application filed on June 14, 2019. Claims 1-19 are pending and have been examined.


Claim Objections
Claims 9-11 are objected to because of the following informalities:
Claim 9, line 4: “photo identification” should read “photo identification.”
Claim 10, line 3: “credit card information” should read “credit card information.”
Claim 11, lines 3-4: “mobile telephone number” should read “mobile telephone number.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-12 and 16-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 7 and 16 recite: “generating a passcode for the order” in line 12 of claim 7 and line 2 of claim 16. Although providing literal support throughout the disclosure, the method used for passcode generation is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed. For example, the disclosure describes:
[0025] The passcode may be generated by a proprietary system database (e.g., implemented by the winery 102, WineSafe 103 or third-party fulfillment center 104) and forwarded to the mobile device of the user 101, who has agreed via their signature to not release the passcode to a minor. A new passcode may be generated for each secured container and reprogrammed into a secured container prior to shipment, for example, by the third-party fulfillment center 104. The passcode may be generated, for example, based on the tracking number of the order.
Although disclosing that the passcode is generated, the disclosure does not adequately describe how the passcode is generated, for example, by using a specific equation, calculation, or algorithm. The disclosure describes that the passcode can be generated by a proprietary system database or based on the third-party tracking number, but the specification does not disclose the 
	Claims 8-12 and 17 inherit the deficiencies of claims 7 and 16, respectively, and therefore are also rejected.
	



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-12 and 14-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7-9, and 14 recite: “the user’s face” in line 5 of claims 1, 7, and 14, lines 2-3 of claim 8, and line 3 of claim 9. There is insufficient antecedent basis for this limitation in the claims. Therefore, claims 1, 7-9, and 14 are rejected.
Claims 2-6, 8-12, and 15-17 inherit the deficiencies of claims 1, 7, and 14, respectively, and are therefore also rejected.
For purposes of examination, Examiner will interpret “the user’s face” as “a face of the user” in claims 1, 7, and 14, and “the user’s face” as “the face of the user” in claims 8 and 9.

Claims 1, 7, and 14 recite: “the user’s signature” in line 7 of each claim. There is insufficient antecedent basis for this limitation in the claims. Therefore, claims 1, 7, and 14 are rejected.
Claims 2-6, 8-12, and 15-17 inherit the deficiencies of claims 1, 7, and 14, respectively, and are therefore also rejected.
For purposes of examination, Examiner will interpret “the user’s signature” as “a signature of the user.”

Claim 5 recites: “placing the mobile device in close proximity to the secured container” in lines 2-3. The phrase “close proximity” is relative, which renders the claim indefinite because it is unclear how close the mobile device is required to be in order to be considered in “close proximity”. The term “close” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree of “close”. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the appropriate distance needed to be considered “in close proximity” is unclear. Therefore, claim 5 is rejected.
For purposes of examination, Examiner will interpret “placing the mobile device in close proximity to the secured container” as placing the mobile device within any distance that enables near-field communication.

Claims 7 and 16 recite: “generating a passcode for the order”. Generating a passcode for the order renders the claim indefinite because it is unclear how the passcode is generated. The disclosure describes that the passcode can be generated by a proprietary system database or based on the third-party tracking number, but the method used to achieve the passcode generation is unclear. The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the passcode is generated.
Claims 8-12 and 17 inherit the deficiencies noted in claims 7 and 16, respectively, and therefore are also rejected. 
For the purposes of examination, the Examiner will interpret the manner of “generating a passcode for the order” as any method for creating a passcode.

Claim 9 recites: “the photo identification” in line 4. There is insufficient antecedent basis for this limitation in the claims. Therefore, claim 9 is rejected.
For purposes of examination, Examiner will interpret “the photo identification” as “the official photo identification.”
 
Claim 10 recites: “the user’s credit card information” in line 2 and “the user’s age” in line 3. There is insufficient antecedent basis for these limitations in the claims. Therefore, claim 10 is rejected.
For purposes of examination, Examiner will interpret “the user’s credit card information” as “credit card information of the user” and “the user’s age” as “an age of the user.”

Claim 11 recites: “the user’s mobile telephone number” in line 2 and “the user’s identity” in line 3. There is insufficient antecedent basis for these limitations in the claims. Therefore, claim 11 is rejected.
For purposes of examination, Examiner will interpret “the user’s mobile telephone number” as “a mobile telephone number of the user” and “the user’s identity” as “an identity of the user.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the methods, as claimed in claims 1-6; 7-12; and 13-19; are directed to processes.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of authenticating and delivering a purchase order. Specifically, representative claim 7 recites the abstract idea of: 
receiving registration information from the user for creating a user account, the registration information including:
a photograph of the user's face next to an official photo identification (ID) issued to the user by a government, and
the user's signature;
authenticating the user on the basis of the photograph;
creating the user account in response to successfully authenticating the user;
receiving order information associated with an order for the goods;
authorizing the order as being submitted under the user account;
generating a passcode for the order;
providing instructions to an order fulfillment entity for setting the generated passcode as a passcode for unlocking the goods and sending the goods to the user; and
transmitting the passcode to the user.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 7 recites the abstract idea of authenticating and delivering a purchase order, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 7 is a certain method of organizing human activity because authenticating a user for a purchase and delivering their order is a sales activity. Thus, representative claim 7 recites an abstract idea. 
The recited limitations of representative claim 7 also recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are receiving registration information from the user for creating a user account, the registration information including: a photograph of the user's face next to an official photo identification (ID) issued to the user by a government, and the user's signature; receiving order information associated with an order for the goods; and transmitting the passcode to the user are types of observation. Additionally, authenticating the user on the basis of the photograph; creating the user account in response to successfully authenticating the user; and authorizing the order as being submitted under the user account are types of judgement. Furthermore, generating a passcode for the order; and providing instructions to an order fulfillment entity for setting the generated passcode as a passcode for unlocking the goods and sending the goods to the user are types of evaluation. Thus, representative claim 7 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 7 includes additional elements such as a secured container.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of authenticating and delivering a purchase order occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 7 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 7 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 7 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’” and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 7 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 7 that transforms the judicial 
As such, representative claim 7 is ineligible. 
Dependent claims 8-12 do not aid in the eligibility of independent claim 7. For example, claims 8-12 merely further define the abstract limitations of claim 7. 
Furthermore, it is noted that claim 9 includes additional elements of computer facial recognition software. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to applying the abstract idea to a generic computing environment. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to applying the abstract idea to a generic computing environment. 
Thus, dependent claims 8-12 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking processes, claims 1-6 and 13-19 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 7-12. It is noted that claims 1-6 include additional elements of an online entity, a mobile device, a camera on the secured container, activating a link, near field communication, and a keypad on the secured container, and claims 18-19 include additional elements of sending a signal to the secured container to activate geofencing and remotely unlocking the secured container. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 19 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Carlson (US 10097353 B1, herein referred to as Carlson).

With respect to claim 13, Carlson discloses:
A method of providing goods to a user in a secured container {Carlson, see at least: figs 3-4; [2:16-18] systems, apparatuses, methods, and computer-readable media for digitally unlocking a secure container}, the method comprising:
receiving order information associated with an order for the goods {Carlson, see at least: [11:11-12] a user may utilize the user device 102 to place an order for a product such as a prescription drug}; and
sending the secured container including the goods to a delivery address associated with the user, the secured container configured to be unlockable by a passcode {Carlson, see at least: .

With respect to claim 19, Carlson discloses the method of claim 19. Carlson further discloses:
remotely unlocking the secured container {Carlson, see at least: fig 1C; [6:5-6] send a wireless unlock signal to the secure container}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 10097353 B1, herein referred to as Carlson), in view of Rodriguez et. al. (US 20180176017 A1, herein referred to as Rodriguez), in further view of Winarski (US 20160071101 A1, herein referred to as Winarski).

With respect to claim 1, Carlson discloses:
A method of ordering and receiving goods {Carlson, see at least: figs 3-4; [2:16-18] systems, apparatuses, methods, and computer-readable media for digitally unlocking a secure container}, the method comprising:
registering a user with an online entity to create a user account {Carlson, see at least: fig 6; [2:20-26] a unique device identifier of the user device, such as a device serial number (DSN), a Media Access Control (MAC) address, or the like, may be stored at a remote server in association with a user profile identifier such as a customer identifier (ID). This association may indicate that the user device has been registered to the user profile identified by the customer ID; [25:36-44] The back-end server 602 and the user device 604 may be configured to communicate via one or more networks 608... (e.g., the Internet)};
transmitting to the online entity {Carlson, see at least: [3:29-32] The vendor's device may also determine a user profile identifier (e.g., a customer ID) associated with the user profile. The vendor's device may send this information to a back-end server; [7:5-7] The user device may then send an indication that the locking mechanism of the secure container has been deactivated to the back-end server};
receiving from the online entity {Carlson, see at least: [5:35-36] the back-end server may send the public key to the vendor's device; [5:41-42] The back-end server may also send the public key to the user device}; 
submitting an order under the user account for the goods {Carlson, see at least: [11:11-12] a user may utilize the user device 102 to place an order for a product such as a prescription drug; [11:34-36] an order for the prescription drug may be linked to a user profile associated with the user};
receiving a delivery of the goods in a secured container {Carlson, see at least: [14:5-7] the secure container 104 may house the prescription drug and may be delivered to a delivery address indicated in the prescription drug order};
receiving a passcode separate from the delivery {Carlson, see at least: [13:50-55] The back-end server may also send the public key 114 to the user device 102. The back-end server may provide the user device 102 with (or the user device 102 may already have stored thereon) a cryptographic hash function 120 to execute to validate the public key 114 in relation to the private key 118 stored on the user device 102}; and
utilizing the passcode to unlock the secured container and retrieve the goods{Carlson, see at least: figs 1B, 1C; [18:21-23] the user device 102 may output data (e.g., an unlock code, a wireless signal, etc.) that enables the locking mechanism 110 to be deactivated}.
Although disclosing a method for ordering products via a secured container, Carlson does not disclose:
the registration process including:
taking a photograph of the user's face and an official photo identification (ID) issued to the user by a government, 
transmitting the photograph and the user's signature, and
receiving confirmation of creation of the user account.
However, Rodriguez teaches:
the registration process including {Rodriguez, see at least: [0078] method by which a user of a device can create a digital identity for himself within the digital identity system 1}:
taking a photograph of the user's face and an official photo identification (ID) issued to the user by a government {Rodriguez, see at least: [0079] the user uses his device 12 to capture a set of N attributes {a2, . . . , aN}, where N≥1, from an identity document 202, such as a passport, driving licence, national identity document etc. These may for example be captured using a camera of the device 14 ... the user captures using the camera of the device 12 an image of his , 
transmitting the photograph and the user's signature {Rodriguez, see at least: [0070] [0070] The set of user data that is held in the secure store 24 for a given user constitutes a digital identity of the user… each piece of user data is an attribute of that user, against which one or more documents or other verifiable information sources may be anchored... such as… facial image (“selfie”); [0397] passport scan passed to OCR service to extract … signature}, and
receiving confirmation of creation of the user account {Rodriguez, see at least: [0400] If everything matches then an uPass account may be created; [0287] on successful registration, a confirmation message 25 is despatched from the registration service to the app on the smartphone including a credential}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).
Additionally, Carlson does not disclose:
taking a photograph of the user's face next to an identification (ID).
However, Winarski teaches:
taking a photograph of the user's face next to an identification (ID) {Winarski, see at least: fig 2; [0011] the financial card account holder takes a single activation image of their face together with the visual financial card identifier on the financial card with an authorized device}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included taking an image with the face and ID in the image as taught by 

With respect to claim 2, Carlson, Rodriguez, and Winarski teach the method of claim 1. Carlson further discloses: 
wherein the passcode is received via a mobile device {Carlson, see at least: [13:50-55] The back-end server may also send the public key 114 to the user device 102; [10:55-56] the user device 102 may be a mobile device}.

With respect to claim 4, Carlson, Rodriguez, and Winarski teach the method of claim 2. Carlson further discloses:
wherein utilizing the passcode to unlock the secured container and retrieve the goods comprises activating a link received by the mobile device {Carlson, see at least: fig 1C; [25:30-33] the user device may establish a wireless communication link with the container (e.g., a Bluetooth pairing), and the container may transmit the public key to the user device over the wireless link; [3:18-20] unidirectional or bidirectional authentication between the secure container and the user device may be employed to digitally unlock the secure container}.

With respect to claim 5, Carlson, Rodriguez, and Winarski teach the method of claim 2. Carlson further discloses:
wherein utilizing the passcode to unlock the secured container and retrieve the goods comprises placing the mobile device in close proximity to the secured container and transmitting the passcode by near field communication {Carlson, see at least: fig 1C; [19:34-39] the user .

With respect to claim 6, Carlson, Rodriguez, and Winarski teach the method of claim 2. Carlson further discloses:
wherein utilizing the passcode to unlock the secured container and retrieve the goods comprises manually entering the passcode via a keypad on the secured container {Carlson, see at least: fig 1B; [19:6-11] the user device 102 may initiate an unlocking protocol by outputting an unlock code that a user may provide to an input interface 132 of the secure container 104 to cause the locking mechanism 110 of the container 104 to deactivate. The input interface 132 may be a physical keypad integrated with the container 104}.

With respect to claim 7, Carlson discloses:
A method of providing goods to a user in a secured container {Carlson, see at least: figs 3-4; [2:16-18] systems, apparatuses, methods, and computer-readable media for digitally unlocking a secure container}, the method comprising:
receiving registration information from the user for creating a user account {Carlson, see at least: [2:20-26] a unique device identifier of the user device, such as a device serial number (DSN), a Media Access Control (MAC) address, or the like, may be stored at a remote server in association with a user profile identifier such as a customer identifier (ID). This association may indicate that the user device has been registered to the user profile identified by the customer ID};
authenticating the user {Carlson, see at least: [3:48-50] the back-end server may authenticate the user device with which the vendor device is communicating as a registered user device associated with the user profile};
successfully authenticating the user {Carlson, see at least: [3:44-50] The back-end server may confirm that the received device information (e.g., the MAC address, DSN, IP address, etc.) matches information stored in association with a user profile identifier that matches the received user profile identifier… the back-end server may authenticate the user device with which the vendor device is communicating as a registered user device associated with the user profile};
receiving order information associated with an order for the goods {Carlson, see at least: [11:11-12] a user may utilize the user device 102 to place an order for a product such as a prescription drug; [11:34-36] an order for the prescription drug may be linked to a user profile associated with the user};
authorizing the order as being submitted under the user account {Carlson, see at least: [3:48-50] the back-end server may authenticate the user device with which the vendor device is communicating as a registered user device associated with the user profile; [4:4-8] A secure container may be used to deliver the product if the server determines that at least one registered ;
generating a passcode for the order {Carlson, see at least: [13:8-9] the back-end server may proceed to generate the public key 114};
providing instructions to an order fulfillment entity for setting the generated passcode as a passcode for unlocking the secured container containing the goods and sending the secured container to the user {Carlson, see at least: [13:18-25] a service provider associated with the back-end server may ship the prescription drug. In such example embodiments, the service provider may encode the public key 114 on a storage medium of a securable container 104… The secure container 104 may have a locking mechanism 110 for securing the prescription drug product within the container 104}; and
transmitting the passcode to the user{Carlson, see at least: [13:50-55] The back-end server may also send the public key 114 to the user device 102}.
Although disclosing a method for ordering and shipping goods to a user in a secured container, Carlson does not disclose:
the registration information including:
a photograph of the user's face and an official photo identification (ID) issued to the user by a government, and
the user's signature;
authenticating the user on the basis of the photograph;
creating the user account in response to successfully authenticating the user.
However, Rodriguez teaches:
the registration process including {Rodriguez, see at least: [0078] method by which a user of a device can create a digital identity for himself within the digital identity system 1}:
taking a photograph of the user's face and an official photo identification (ID) issued to the user by a government {Rodriguez, see at least: [0079] the user uses his device 12 to capture a set of N attributes {a2, . . . , aN}, where N≥1, from an identity document 202, such as a passport, driving licence, national identity document etc. These may for example be captured using a camera of the device 14 ... the user captures using the camera of the device 12 an image of his face, i.e. his selfie; [0397] passport scan passed to OCR service to extract... photograph; [0399] extracted photos are compared to the registrant selfie}, 
transmitting the photograph and the user's signature {Rodriguez, see at least: [0070] The set of user data that is held in the secure store 24 for a given user constitutes a digital identity of the user… each piece of user data is an attribute of that user, against which one or more documents or other verifiable information sources may be anchored... such as… facial image (“selfie”); [0397] passport scan passed to OCR service to extract … signature};
authenticating the user on the basis of the photograph {Rodriguez, see at least: [0399] extracted photos are compared to the registrant selfie by the facial recognition service 40};
creating the user account in response to successfully authenticating the user {Rodriguez, see at least: [0399] extracted photos are compared to the registrant selfie by the facial recognition service 40; [0400] If everything matches then an uPass account may be created}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).

taking a photograph of the user's face next to an identification (ID).
However, Winarski teaches:
taking a photograph of the user's face next to an identification (ID) {Winarski, see at least: fig 2; [0011] the financial card account holder takes a single activation image of their face together with the visual financial card identifier on the financial card with an authorized device}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included taking an image with the face and ID in the image as taught by Winarski in the secure delivery method of Carlson in order to protect electronic financial transactions from security breaches (Winarski: [0002]).

With respect to claim 8, Carlson, Rodriguez, and Winarski teach the method of claim 7. Carlson does not disclose:
wherein authenticating the user on the basis of the photograph comprises a human reviewing the photograph and verifying that the user's face shown in the photograph matches that shown on the photo identification.
However, Rodriguez teaches:
wherein authenticating the user on the basis of the photograph comprises a human reviewing the photograph and verifying that the user's face shown in the photograph matches that shown on the photo identification {Rodriguez, see at least: [0399] extracted photos are compared to the registrant selfie by the facial recognition service 40; [0400] If everything matches then an uPass account may be created; [0606] a validator captures a credential from a .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).

With respect to claim 9, Carlson, Rodriguez, and Winarski teach the method of claim 7. Carlson does not disclose:
wherein authenticating the user on the base of the photograph comprises utilizing computer facial recognition software to verify that the user's face shown in the photograph matches that shown on the photo identification.
However, Rodriguez teaches:
wherein authenticating the user on the base of the photograph comprises utilizing computer facial recognition software to verify that the user's face shown in the photograph matches that shown on the photo identification {Rodriguez, see at least: [0399] extracted photos are compared to the registrant selfie by the facial recognition service 40; [0400] If everything matches then an uPass account may be created; [0702] comparing the image of the face with the identity photograph using a facial verification algorithm}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).

With respect to claim 10, Carlson, Rodriguez, and Winarski teach the method of claim 7. Carlson does not disclose:
wherein the information received from the user comprises the user's credit card information, and authenticating the user comprises verifying the user's age based on the credit card information.
However, Rodriguez teaches:
wherein the information received from the user comprises the user's credit card information, and authenticating the user comprises verifying the user's age based on the credit card information {Rodriguez, see at least: [1581] Onboarding customers and connecting their biometrics to a banking application in one transaction; [1582] Once a card has been verified as received by a Yoti user, we may record a unique card attribute against this user within their secure set of Yoti attributes... A typical use case would be when making a purchase of goods or services online using a credit card; [0070] each piece of user data is an attribute of that user, against which one or more documents or other verifiable information sources may be anchored (see below) such as ... date of birth; [1162] Profile details which may be provided include... [1164] Age; [0874] Proving age for access control/point of sale; [1583] Authentication linked to a person's verified biometric Authentication information, device and passcode... Connect a bank account/card to Yoti so that the card to identity individual can then use their card through Yoti}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).

With respect to claim 11, Carlson, Rodriguez, and Winarski teach the method of claim 7. Carlson does not disclose:
wherein the information received from the user comprises the user's mobile telephone number, and authenticating the user comprises verifying the user's identity based on the mobile telephone number.
However, Winarski teaches:
wherein the information received from the user comprises the user's mobile telephone number, and authenticating the user comprises verifying the user's identity based on the mobile telephone number {Winarski, see at least: [0040] This listing of authorized or registered devices may include an account holder's cell phone 116... These authorized or registered devices may be identified through an electronic identifier such as a cell phone number}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included taking an image with the face and ID in the image as taught by Winarski in the secure delivery method of Carlson in order to protect electronic financial transactions from security breaches (Winarski: [0002]).

With respect to claim 12, Carlson, Rodriguez, and Winarski teach the method of claim 7. Carlson does not disclose:
wherein the information received from the user comprises the user's credit card information, and authenticating the user comprises comparing the user's address shown on the photo identification to the user's address determined using the credit card information.
However, Rodriguez teaches:
wherein the information received from the user comprises the user's credit card information, and authenticating the user comprises comparing the user's address shown on the photo identification to the user's address determined using the credit card information {Rodriguez, see at least: [1581] Onboarding customers and connecting their biometrics to a banking application in one transaction; [1582] Once a card has been verified as received by a Yoti user, we may record a unique card attribute against this user within their secure set of Yoti attributes... A typical use case would be when making a purchase of goods or services online using a credit card; [0070] each piece of user data is an attribute of that user, against which one or more documents or other verifiable information sources may be anchored (see below) such as … address; [1583] Authentication linked to a person's verified biometric Authentication information, device and passcode... Connect a bank account/card to Yoti so that the card to identity individual can then use their card through Yoti}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).

With respect to claim 14, Carlson discloses the method of claim 13. Carlson further discloses:
the following prior to receiving the order information {Carlson, see at least: [2:25-26] the user device has been registered to the user profile identified by the customer ID}:
receiving registration information from the user for creating a user account {Carlson, see at least: [2:20-26] a unique device identifier of the user device, such as a device serial ;
authenticating the user {Carlson, see at least: [3:48-50] the back-end server may authenticate the user device with which the vendor device is communicating as a registered user device associated with the user profile}; and
successfully authenticating the user {Carlson, see at least: [3:44-50] The back-end server may confirm that the received device information (e.g., the MAC address, DSN, IP address, etc.) matches information stored in association with a user profile identifier that matches the received user profile identifier… the back-end server may authenticate the user device with which the vendor device is communicating as a registered user device associated with the user profile}.
Although disclosing the ability to receive registration information and authenticating the user, Carlson does not disclose:
the registration information including:
a photograph of the user's face and an official photo identification (ID) issued to the user by a government, and
the user's signature;
authenticating the user on the basis of the photograph; and
creating the user account in response to successfully authenticating the user.
However, Rodriguez teaches:
the registration process including {Rodriguez, see at least: [0078] method by which a user of a device can create a digital identity for himself within the digital identity system 1}:
taking a photograph of the user's face and an official photo identification (ID) issued to the user by a government {Rodriguez, see at least: [0079] the user uses his device 12 to capture a set of N attributes {a2, . . . , aN}, where N≥1, from an identity document 202, such as a passport, driving licence, national identity document etc. These may for example be captured using a camera of the device 14 ... the user captures using the camera of the device 12 an image of his face, i.e. his selfie; [0397] passport scan passed to OCR service to extract... photograph; [0399] extracted photos are compared to the registrant selfie}, 
transmitting the photograph and the user's signature {Rodriguez, see at least: [0070] The set of user data that is held in the secure store 24 for a given user constitutes a digital identity of the user… each piece of user data is an attribute of that user, against which one or more documents or other verifiable information sources may be anchored... such as… facial image (“selfie”); [0397] passport scan passed to OCR service to extract … signature};
authenticating the user on the basis of the photograph {Rodriguez, see at least: [0399] extracted photos are compared to the registrant selfie by the facial recognition service 40};
creating the user account in response to successfully authenticating the user {Rodriguez, see at least: [0399] extracted photos are compared to the registrant selfie by the facial recognition service 40; [0400] If everything matches then an uPass account may be created}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).
Additionally, Carlson does not disclose:
taking a photograph of the user's face next to an identification (ID).

taking a photograph of the user's face next to an identification (ID) {Winarski, see at least: fig 2; [0011] the financial card account holder takes a single activation image of their face together with the visual financial card identifier on the financial card with an authorized device}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included taking an image with the face and ID in the image as taught by Winarski in the secure delivery method of Carlson in order to protect electronic financial transactions from security breaches (Winarski: [0002]).

With respect to claim 15, Carlson, Rodriguez, and Winarski teach the method of claim 14. Carlson further discloses:
wherein sending the secured container includes instructing an order fulfillment entity to package the goods within the secured container for delivery to the user at the delivery address {Carlson, see at least: [13:18-25] a service provider associated with the back-end server may ship the prescription drug. In such example embodiments, the service provider may encode the public key 114 on a storage medium of a securable container 104… The secure container 104 may have a locking mechanism 110 for securing the prescription drug product within the container 104; [14:5-7] the secure container 104 may house the prescription drug and may be delivered to a delivery address indicated in the prescription drug order}.

With respect to claim 16, Carlson, Rodriguez, and Winarski teach the method of claim 15. Carlson further discloses:
generating a passcode for the order {Carlson, see at least: [13:8-9] the back-end server may proceed to generate the public key 114}; and
transmitting the passcode to the user {Carlson, see at least: [13:50-55] The back-end server may also send the public key 114 to the user device 102}.

With respect to claim 17, Carlson, Rodriguez, and Winarski teach the method of claim 16. Carlson further discloses:
wherein sending the secured container includes instructing the order fulfillment entity to set the generated passcode as the passcode for unlocking the secured container containing the goods {Carlson, see at least: [13:18-25] a service provider associated with the back-end server may ship the prescription drug. In such example embodiments, the service provider may encode the public key 114 on a storage medium of a securable container 104… The secure container 104 may have a locking mechanism 110 for securing the prescription drug product within the container 104}.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 10097353 B1, herein referred to as Carlson), in view of Rodriguez et. al. (US 20180176017 A1, herein referred to as Rodriguez) and Winarski (US 20160071101 A1, herein referred to as Winarski), in further view of Irwin et. al. (US 20130144428 A1, herein referred to as Irwin).

With respect to claim 3, Carlson, Rodriguez, and Winarski teach the method of claim 2. Carlson further discloses:
wherein utilizing the passcode to unlock the secured container and retrieve the goods comprises displaying the passcode to a camera {Carlson, see at least: [15:35-45] the public key 114 may be encoded in a machine-readable optical label affixed to the container 104 or encoded in a physical pattern (e.g., a 3-dimensional QR code) embossed on a surface of the container 104. The machine-readable label or pattern may be positioned in a field-of-view of a camera or other imaging device integrated with the user device 102 or communicatively coupled thereto. The camera or other imaging device may scan (e.g., generate an image) of the label or pattern and process the scanned image to determine the public key 114}.
Although disclosing the ability to use QR codes to unlock the secure container, Carlson does not disclose:
displaying the passcode to a camera on the secured container.
However, Irwin teaches:
displaying the passcode to a camera on the secured container {Irwin, see at least: [0077] The control unit 144 further includes a scanner 150. A scanner 150 may comprise features configured to read a visual identifier including… a barcode, a 1-D barcode, a 2-D barcode, a QR-
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a camera-based reader on the secure container as taught by Irwin in the secure container method of Carlson, Rodriguez, and Winarski in order to allow alternative access to the securement receptacle (Irwin: [0051]).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 10097353 B1, herein referred to as Carlson), in view of Rodriguez et. al. (US 20180176017 A1, herein referred to as Rodriguez) and Winarski (US 20160071101 A1, herein referred to as Winarski), in further view of Morgan et. al. (US 20100148947 A1, herein referred to as Morgan).

With respect to claim 18, Carlson discloses the method of claim 13. Carlson further discloses:
sending a signal to the secured container {Carlson, see at least: [9:18-21] If the back-end server determines that the container location is not within the threshold distance or is within an unsafe geographic region, it may send an instruction to the container};
geofencing of the secured container upon delivery of the secured container to the delivery address {Carlson, see at least: [9:12-15] the location of the container determined by the GPS receiver may be provided to a back-end server configured to determine whether the container location is within a threshold distance of the delivery address}.
Although disclosing the ability to send signals to the secured container, determine a location of the container within threshold proximity to the users address using GPS, and disable the unlock feature of the secure container, Carlson does not disclose:
sending a signal to activate geofencing.
However, Morgan teaches:
sending a signal to activate geofencing {Morgan, see at least: fig 2; figs 5A-5E; [0031] a geo-fence can be activated in response to the absence of portable device 116; [0036] Processor 102 also includes owner user interface 104 allowing owner 110 to interact with the system, for .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included activating a geofence as taught by Morgan in the secure container delivery method of Carlson, Rodriguez, and Winarski in order to limit or prevent theft of assets (Morgan: [0003]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shoenfeld (US 20070227913 A1) was used to understand other methods for delivering a secured container, specifically for securely delivering pharmaceuticals to a customer. 
Bensinger (2012 NPL) was used to understand how Amazon is securely delivering packages to customers, specifically by using lockers at various locations.
Jolly (2016 NPL) was used to understand why it is important to develop methods for securely delivering orders to home addresses, especially during the holidays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625